  Case 2:20-mj-13401-LDW Document 37 Filed 02/03/21 Page 1 of 2 PageID: 95




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                         :      Hon. Leda Dunn Wettre
                                                 :
        v.                                       :
                                                 :      Mag. No. 20-13401 (LDW)
DAVID C. LAUGHLIN, JR.                           :
                                                 :      ORDER MODIFYING
                                                 :      CONDITIONS OF RELEASE
                                                 :



       This matter having come before the Court upon the application of the defendant

DAVID LAUGHLIN, by his attorneys Joseph A. Hayden, Jr, Esq., and Aidan P.

O’Connor, Esq., for an order modifying the conditions of his release pursuant to Title 18,

United States Code, Sections 3141, 3142(c) and 3143, and the United States of

America, by Rachael Honig, Acting United States Attorney for the District of New

Jersey, (Bernard Cooney and Nicole Mastropieri, Assistant U.S. Attorneys, appearing),

consenting to this modification and the United States Pretrial Services Agency

consenting to this modification; and the Court being satisfied that the following

modification of the release conditions will reasonably assure the appearance of

defendant DAVID LAUGHLIN as required and will not endanger the safety of any other

person and the community; and for good and sufficient cause shown;

       WHEREFORE, it is on this 3rd day of February, 2021,

       ORDERED that the conditions of release imposed upon defendant DAVID

LAUGHLIN are modified in the following respects:
Case 2:20-mj-13401-LDW Document 37 Filed 02/03/21 Page 2 of 2 PageID: 96




   1.    Defendant LAUGHLIN is permitted to have contact with co-defendant

         Stephen Luke outside of the presence of counsel for the specific limited

         purposes of: (a) winding down or liquidating RediDoc and financial and

         insurance matters related to that wind down/liquidation; (b) managing the

         following real estate properties: 2602 N. 37th Drive, Phoenix, Arizona; and

         (c) family and personal matters, unrelated to the conduct described in the

         Complaint. None of the contact permitted by this modification shall involve

         new or continued business related to telemedicine, health care, medical

         prescriptions, durable medical equipment, or direct or indirect billing or

         processing of health care claims.

   2.    All other bail conditions shall remain in full force and effect.




                                      ____________________________________
                                      HON. LEDA DUNN WETTRE
                                      UNITED STATES MAGISTRATE JUDGE




                                         2
